PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lochtefeld et al.
Application No. 14/802,017
Filed: July 17, 2015
For: Flexible Monocrystalline Thin Silicon Cell

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Harry Andrew Hild Jr. appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of November 01, 2018, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed. Accordingly, the application became abandoned on February 0, 2019.  A Notice of Abandonment was mailed May 16, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

Although petitioner gave the Office authorization to charge the five (5) months extension of time fee in the petition file July 06, 2021, petitioner was outside the maximum period for reply.   For this reason, the renewed petition would still be considered as being untimely.  Therefore, a new petition fee under 37 CFR 1.17(m) is required and will be charged to petitioner’s deposit account as authorized.  
See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1580 for the five (5) months extension of time fee submitted on November 22, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 1700 at (571) 272-1700.
	
This application is being referred to Technology Center Art Unit 1721 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc: Tutunjian & Bitetto, P.C.
      401 Boardhollow Road, Suite 402
      Melville, NY 11747